In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                      No. 10-411V
                                 (E-Filed: July 11, 2014)

* * * * * * * * * * * * * * *
CARL MADDOX,                *                         UNPUBLISHED
                            *
            Petitioner,     *                         Special Master
                            *                         Hamilton-Fieldman
         v.                 *
                            *                         Influenza Vaccination;
SECRETARY OF HEALTH AND     *                         Guillain-Barre syndrome;
HUMAN SERVICES,             *                         Decision; Stipulation.
                            *
            Respondent.     *
* * * * * * * * * * * * * * *

Isaiah R. Kalinowski, Maglio, Christopher & Toale, PA, Washington, DC, for Petitioner.
Justine E. Daigneault, U.S. Department of Justice, Washington, DC, for Respondent.

                           DECISION AWARDING DAMAGES1

       On June 30, 2010, Petitioner, Carl Maddox, filed a petition seeking compensation
under the National Vaccine Injury Compensation Program (Athe Vaccine Program@).
Petitioner alleged that he suffered Guillain-Barre syndrome (“GBS”), as a result of
receiving an influenza vaccination on October 5, 2009.2
       1
           Because this decision contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Otherwise, “the
entire” decision will be available to the public. Id.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as
amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002) (Vaccine Act or the
Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. '
300aa.


                                                  1
       Respondent denies that Petitioner’s influenza vaccination caused his GBS and/or
any other injury. Nonetheless, both parties, while maintaining their above stated
positions, agreed in a Stipulation, filed July 11, 2014, (“Stipulation”) that the issues
before them can be settled and that a decision should be entered awarding Petitioner
compensation.

      The undersigned finds said stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The stipulation awards:

       1. A lump sum of $165,000.00 in the form of a check payable to Petitioner;

Stipulation ¶ 8(a)

       2. A lump sum of $35,000.00 in the form of a check jointly payable to Petitioner
       and
              St. Bernard’s Medical Center,
               P.O. Box 1713,
              Jonesboro, Arkansas 72403,
              Attn: Bryan Drummond, Director of Patient Accounting

Stipulation ¶8(b).

These payments, which amount to a total lump sum of $200,000.00, represent
compensation for all damages that would be available under 42 U.S.C. §300aa-15(a) to
which Petitioner would be entitled.

       The undersigned approves the requested amounts for Petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


       IT IS SO ORDERED.
                                                     s/Lisa D. Hamilton-Fieldman
                                                     Lisa D. Hamilton-Fieldman
                                                     Special Master


       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties= joint
filing of notice renouncing the right to seek review.



                                                 2